FILED
                              NOT FOR PUBLICATION                           DEC 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


HARPAL SINGH,                                    No. 11-73741

               Petitioner,                       Agency No. A041-540-213

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Harpal Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum and withholding of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Gu v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 454 F.3d 1014, 1018 (9th Cir. 2006), and we deny the petition for

review.

      Substantial evidence supports the agency’s conclusion that Singh’s

experiences in India did not amount to past persecution. See id. at 1020-21

(concluding petitioner did not establish past persecution where the police detained

him for three days, interrogated him, and struck him with a rod ten times). Thus,

contrary to Singh’s contention, he is not entitled to a presumption of future fear.

See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003). Further, substantial

evidence supports the agency’s conclusion that Singh did not demonstrate a well-

founded fear of future persecution in India. See Gu, 454 F.3d at 1022; Nagoulko,
333 F.3d at 1018 (possibility of future persecution too speculative). Accordingly,

Singh’s asylum claim fails.

      Because he failed to establish eligibility for asylum, Singh necessarily failed

to meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           2                                    11-73741